                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 KENNY FUTCH,

                      Petitioner,

                     v.                           CAUSE NO.: 3:18-CV-353-PPS-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Kenny Futch, a prisoner without a lawyer, filed a petition under 28 U.S.C. § 2254

challenging his prison disciplinary case MCF 16-05-159. The Warden filed a motion to

dismiss Futch’s petition on October 26, 2018. ECF 14. Futch filed a response to the

motion to dismiss on November 13, 2018. ECF 16. Thus, the motion is fully briefed.

       On May 18, 2016, Futch pleaded guilty to unauthorized possession of food items

in violation of C-307. ECF 14-2. As a result, the Disciplinary Hearing Officer (DHO)

sanctioned him with a written reprimand. Id. The Warden has now moved to dismiss

Futch’s petition on the basis that he did not suffer any grievous loss which would

impact the length of his sentence and is therefore not entitled to habeas corpus relief.

ECF 14 at 1-2, ECF 15 at 1-2. Futch implies he has lost earned credit time as a result of

this hearing, but he has not provided either an explanation of when and how this

happened or any evidence to support that claim. See ECF 16 at 1-6.

       A prison disciplinary hearing can only be challenged in a habeas corpus

proceeding where it results in the lengthening of the duration of confinement. Hadley v.
Holmes, 341 F.3d 661, 664 (7th Cir. 2003). Here, because there is no evidence this

disciplinary action resulted in the lengthening of the duration of Futch’s confinement,

habeas corpus relief is not available.

       For these reasons, the Warden’s motion to dismiss (ECF 14) is GRANTED and

Futch’s petition (ECF 1) is DENIED. The Clerk is directed to CLOSE the case.

       SO ORDERED.

       ENTERED: November 16, 2018

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            2
